OPINION — AG — ** AUTOMOBILE — DAMAGES — REPORTING ** (1) THE 1951 AMENDMENT TO 47 Ohio St. 504 [47-504] HAD THE APPARENT INTENT TO LIMIT THE REPORTING OF ANY " . . . ACCIDENT ON THE HIGHWAYS OF THIS STATE . . . " TO THOSE WHICH OCCUR WITHIN THE WIDTH OF ANY HIGHWAY, WHICH WOULD INCLUDE THE TRAVELED ROADWAY AS WELL AS THE SHOULDERS AND OTHER TERRITORY WITH THE BOUNDARY LINES OF SUCH HIGHWAY; AND IT IS OUR VIEW (A.G.) THAT SAID REPORTING OF ACCIDENTS WOULD BE REQUIRED WHERE ANY PORTION OF THE ACCIDENT TOOK PLACE EITHER UPON, OR AS A VEHICLE MIGHT BE ACTUALLY ENTERING UPON, OR LEAVING THE HIGHWAY. (2) THE LEGISLATURE DID  NOT INTEND TO RESTRICT SUCH ACCIDENTS SOLEY TO STATE HIGHWAYS, BUT THAT SAID LANGUAGE WOULD INCLUDE ANY STREET, ALLEY, OR OTHER THOROUGHFARE, WHETHER THE SAME WAS IN THE COUNTY OR IN THE MUNICIPALITY AS LONG AS IT WAS A PUBLIC THOROUGHFARE. (INVESTIGATION, ACCIDENTS, HIGHWAY PATROL DEPARTMENT OF PUBLIC SAFETY, COLLISIONS, DAMAGES, INJURY, MOTOR VEHICLE, PROPERTY) CITE: 47 Ohio St. 504 [47-504] (J. WALKER FIELD)